In an action by the vendee named in a contract for the purchase and sale of real property to recover the down payment made on the signing of the contract, to adjudge that he has a lien upon the real property, and to foreclose said lien, the appeal is from an order, inter alia, denying the vendee’s motion to strike out the answer and for summary judgment pursuant to rule 113 of the Rules of Civil Practice. Order affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.